UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) United Community Banks, Inc. (Name of Issuer) Common Stock, par value $1.00 (Title of Class of Securities) 90984P303 (CUSIP Number) June 20, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 90984P303Page2of 11 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Maycomb Holdings III, LLC 26-4437045 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.84% * 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *Based on 41,554,924 shares of Common Stock outstanding, which is the total of (i) 20,936,834 shares of Common Stock outstanding as of June 18, 2011, as reported by the Issuer in a notice to stockholders and (ii) 20,618,090 shares of Common Stock issued upon the conversion on June 20, 2011 of the Issuer’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F, into Common Stock. CUSIP No. 90984P303Page3of 11 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Maycomb Holdings II, LLC 27-2508972 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.06% * 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *Based on 41,554,924 shares of Common Stock outstanding, which is the total of (i) 20,936,834 shares of Common Stock outstanding as of June 18, 2011, as reported by the Issuer in a notice to stockholders and (ii) 20,618,090 shares of Common Stock issued upon the conversion on June 20, 2011 of the Issuer’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F, into Common Stock. CUSIP No. 90984P303Page4of 11 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Maycomb Holdings IV, LLC 27-2948920 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.06% * 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *Based on 41,554,924 shares of Common Stock outstanding, which is the total of (i) 20,936,834 shares of Common Stock outstanding as of June 18, 2011, as reported by the Issuer in a notice to stockholders and (ii) 20,618,090 shares of Common Stock issued upon the conversion on June 20, 2011 of the Issuer’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F, into Common Stock. CUSIP No. 90984P303Page5of 11 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Siguler Guff Hearst Opportunities Fund, LP 27-3471245 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.62% * 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN *Based on 41,554,924 shares of Common Stock outstanding, which is the total of (i) 20,936,834 shares of Common Stock outstanding as of June 18, 2011, as reported by the Issuer in a notice to stockholders and (ii) 20,618,090 shares of Common Stock issued upon the conversion on June 20, 2011 of the Issuer’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F, into Common Stock. CUSIP No. 90984P303Page6of 11 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Maycomb RE, LLC 27-5269013 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.85% * 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *Based on 41,554,924 shares of Common Stock outstanding, which is the total of (i) 20,936,834 shares of Common Stock outstanding as of June 18, 2011, as reported by the Issuer in a notice to stockholders and (ii) 20,618,090 shares of Common Stock issued upon the conversion on June 20, 2011 of the Issuer’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F, into Common Stock. CUSIP No. 90984P303Page7of 11 Pages Schedule 13G Item 1(a).Name of Issuer: United Community Banks, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 125 Highway 515 East Blairsville, GA30512 Item 2(a)Name of Persons Filing: This statement is being filed by Maycomb Holdings III, LLC, a Delaware limited liability company ("Maycomb III"), Maycomb Holdings II, LLC, a Delaware limited liability company ("Maycomb II"), Maycomb Holdings IV, LLC, a Delaware limited liability company ("Maycomb IV"), Siguler Guff Hearst Opportunities Fund, LP, a Delaware limited partnership (“SG Hearst”), and Maycomb RE, LLC, a Delaware limited liability company (“Maycomb RE”) (each a “Reporting Person” and together, the “Reporting Persons”).The Reporting Persons are making this single, joint filing because they may be deemed to constitute a “group” within the meaning of Section 13(d)(3) the Securities Exchange Act of 1934, as amended.The agreement among the Reporting Persons to file jointly is attached hereto as Exhibit A. Item 2(b) Address of Principal Business Office: For each Reporting Person:c/o Siguler Guff & Company, LP, 825 Third Avenue, New York, NY10022 Item 2(c)Citizenship or Place of Organization: Of each Reporting Person:Delaware Item 2(d)Title of Class of Securities: Common Stock, par value $1.00 Item 2(e)CUSIP Number: 90984P303 Item 3. For Statements Filed Pursuant to Rules 13d-1(b), or 13d-2(b) or (c). Not Applicable CUSIP No. 90984P303Page8of 11 Pages Item 4. Ownership The information set forth in Rows 5 through 11 of the cover pages to this Schedule 13G is incorporated herein by reference for each Reporting Person. Item 5. Ownership of Five Percent or Less of a Class Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not Applicable Item 8. Identification and Classification of Members of the Group See Exhibit B Item 9. Notice of Dissolution of Group Not Applicable Item 10.Certification By signing below the undersigned certify that, to the best of their knowledge and belief, the securities referred to in this statement were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the Issuer and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 90984P303Page9of 11 Pages SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date:June 28 , 2011 MAYCOMB HOLDINGS III, LLC By Siguler Guff DOF III GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director MAYCOMB HOLDINGS II, LLC By Siguler Guff DOF II GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title: Managing Director MAYCOMB HOLDINGS IV, LLC By Siguler Guff DOF IV GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director SIGULER GUFF HEARST OPPORTUNITIES FUND, LP By Siguler Guff Hearst GP, LLC, its General Partner By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director MAYCOMB RE, LLC By Siguler Guff DREOF GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director CUSIP No. 90984P303Page10of 11 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G to which this Agreement is annexed as Exhibit A, and any amendments thereto, is and will be filed on behalf of each of them in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Date:June 28, 2011 MAYCOMB HOLDINGS III, LLC By Siguler Guff DOF III GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director MAYCOMB HOLDINGS II, LLC By Siguler Guff DOF II GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title: Managing Director MAYCOMB HOLDINGS IV, LLC By Siguler Guff DOF IV GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director SIGULER GUFF HEARST OPPORTUNITIES FUND, LP By Siguler Guff Hearst GP, LLC, its General Partner By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director MAYCOMB RE, LLC By Siguler Guff DREOF GP, LLC, its Managing Member By: /s/ Kenneth J. Burns Name:Kenneth J. Burns Title:Managing Director CUSIP No. 90984P303Page11of 11 Pages EXHIBIT B Identification and Classification of Members of the Group Maycomb Holdings III, LLC, Maycomb Holdings II, LLC, Maycomb Holdings IV, LLC, Siguler Guff Hearst Opportunities Fund, LP, and Maycomb RE, LLC are filing this statement on Schedule 13G as a group. Maycomb Holdings III, LLC is a Delaware limited liability company.Its managing member is Siguler Guff DOF III GP, LLC, a Delaware limited liability company. Maycomb Holdings II, LLC is a Delaware limited liability company.Its managing member is Siguler Guff DOF II GP, LLC, a Delaware limited liability company. Maycomb Holdings IV, LLC is a Delaware limited liability company.Its managing member is Siguler Guff DOF IV GP, LLC, a Delaware limited liability company. Siguler Guff Hearst Opportunities Fund, LP is a Delaware limited partnership.Its general partner is Siguler Guff Hearst GP, LLC, a Delaware limited liability company. Maycomb RE, LLC is a Delaware limited liability company.Its managing member is Siguler Guff DREOF GP, LLC, a Delaware limited liability company.
